Title: To Alexander Hamilton from George Washington, 21 November 1796
From: Washington, George
To: Hamilton, Alexander



Philadelphia 21st. Novr. 1796
My dear Sir

Having written to you on Saturday the 11th. instant (accompanying it with enclosures) without hearing any thing from you in the course of last week, or by the Mail of this day, I begin to have uneasy sensations for the fate of my letter. To this cause, & to my solicitude to have the Papers returned, you must ascribe the trouble of receiving this letter.
If my last got safe to your hands, & indisposition, business, or any other cause should have prevented your looking into the Papers; I wish, even under these circumstances, that they may be returned to me immediately; for I have no copies, and have but little time to digest, and to put the several matters therein contained into form, that the whole may be revised again and again, before it is presented. Among these Papers do not forget to place Sir John Sinclairs letter to me, as I am desirous of giving it an acknowledgement.
You will perceive by the publication of Mr. Adets letter to Colo. Pickering (in Claypools Gazette of this date) that the French Government are disposed to play a high game. If other proofs were wanting, the time, and indelicate mode & stile, of the present attack on the Executive, exhibited in this laboured performance—which is as unjust as it is voluminous—would leave no doubt as to the primary object it has in view; but what consequences it may ultimately produce, is not so accessible to human foresight, as it may depend upon various contingencies & events. I have not seen the writer since my return to the City—nor is it presumable I shall do it under present circumstances, unless courted on my part.
The letter of Mr. Adet having been committed to the keeping of Mr. Bache, by him—Extracts having already been given to the public and other parts promised to be eked out (as would, it is presumed, subserve the purposes in view) induced an opinion that it was best to give the entire letter to the Public from Authority, and without delay, that the well informed part of the Community might judge for themselves.
The necessity of bringing the matter fully before Congress is now rendered indispensable and through that Medium it is presumed it will make its way to the Public with proper explanations. I am, as you know me to be, always and sincerely
Your affectionate

Go: Washington


P.S. Since writing the above, your letter of the 19th. with its enclosures have been sent to me. Accept my thanks for them. On account of the other matter contained in this letter I forward it—being written. Your sentimts. in this interesting crisis will always be thankfully received.

